 1
 2
 3                                           JS-6
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    EDDIE EZELL,                                    Case No. CV 18-6785-DMG-KK
11                              Plaintiff,
12                        v.                          JUDGMENT
13    CITY OF LOS ANGELES, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20
21   DATED: March 5, 2019
22                                              DOLLY M. GEE
23                                              United States District Judge
24
25
26
27
28
